FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
June 28, 2007, is by and among THE ST. JOE COMPANY (the “Borrower”), each of the
Lenders party hereto, BANK OF AMERICA, N.A., as Agent (the “Agent”) and Banc of
America Securities, LLC , as Arranger, Book Manager and Syndication Agent.

WHEREAS, the Borrower, the Lenders, the Agent and certain other parties have
entered into that certain Credit Agreement dated as of July 28, 2006 (as in
effect immediately prior to the date hereof, the “Credit Agreement”) and the
Borrower, the Lenders and the Agent desire to amend certain provisions of the
Credit Agreement on the terms and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Specific Amendments to Credit Agreement. The parties hereto agree
that the Credit Agreement is amended as follows:

(a) The Credit Agreement is amended by adding the following definitions to
Section 1.1. thereof in the appropriate alphabetical-order location:

“Qualified Installment Sale Note” means a promissory note evidencing the
consideration due to the seller in a Qualified Installment Sale Transaction,
which promissory note is secured by a standby letter of credit, guaranty or
other similar form of credit enhancement (a) issued for the account of the
purchaser in such Qualified Installment Sale Transaction by a Person having a
Credit Rating of A or A2 from at least one Rating Agency at the time of issuance
and (b) in an amount not less than the principal amount of such promissory note
plus accrued interest for a period which is at least thirty days longer than the
interval at which interest is due and payable under such promissory note.

“Qualified Installment Sale Transaction” means the sale of real and personal
property of the Borrower or a Subsidiary in exchange for a Qualified Installment
Sale Note issued by the purchaser of such real and personal property, which
Qualified Installment Sale Note is assigned, together with the standby letter of
credit, guaranty or other similar form of credit enhancement securing such
instrument, for cash to a Qualified SPE which in turn will issue its Qualified
Senior Notes to a trustee acting on behalf of Persons acquiring interests in
such Qualified Senior Notes in a private placement.

“Qualified Senior Note” means the senior promissory note(s) issued by a
Qualified SPE to a trustee acting on behalf of Persons acquiring interests in
such note(s) in a private placement in connection with a Qualified Installment
Sale Transaction and secured solely by a Qualified Installment Sale Note and
related letter of credit, guaranty or other similar form of credit enhancement
held by such Qualified SPE.

“Qualified SPE” means a Wholly Owned Subsidiary of the Borrower formed as a
special purpose entity in connection with a Qualified Installment Sale
Transaction for the sole purpose of (a) owning and holding the Qualified
Installment Sale Note issued in connection with such Qualified Installment Sale
Transaction, together with the standby letter of credit, guaranty or other
similar form of credit enhancement securing such Qualified Installment Sale
Note, (b) issuing a Qualified Senior Note to be secured solely by such Qualified
Installment Sale Note and related standby letter of credit, guaranty or other
similar form of credit enhancement and (c) and engaging in other activities
incidental to the foregoing.

(b) The Credit Agreement is amended by restating the definition of “Land”
contained in Section 1.1. thereof in its entirety as follows:

“Land” means (i) land on which no development (other than improvements that are
not material or are temporary in nature) has occurred and (ii) land on which a
project is currently under development so long as the calculation of Total Asset
Value does not include any NOI attributable to such Property. For purposes of
this Agreement, Land shall be valued as follows:

(a) $50,000 per acre for acreage related to the Borrower’s Residential Real
Estate segment which is either entitled or currently in the entitlement process;

(b) $2,000 per acre for acreage related to the Borrower’s Residential Real
Estate segment which is neither entitled nor currently in the entitlement
process;

(c) $8,000 per acre for acreage related to the Borrower’s Rural Land Sales
segment which is either entitled or currently in the entitlement process;

(d) $1,500 per acre for acreage related to the Borrower’s Rural Land Sales
segment which is neither entitled nor currently in the entitlement process;

(e) $40,000 per acre for acreage related to Borrower’s Commercial segment which
is either entitled or currently in the entitlement process;

(f) $1,750 per acre for acreage related to Borrower’s Commercial segment which
is neither entitled or in the entitlement process;

(g) $1,500 per acre for acreage classified by the Borrower as ANRR Right-of-Way,
Conservation/Mitigation, Corporate, Mitigation, or Overlap; and

(h) $1,200 per acre for acreage classified by the Borrower as Timberland or not
elsewhere classified by the Borrower.

For Land valuation purposes, the Borrower’s RiverCamps and WhiteFence Farms
projects will be included in subparagraphs (c) or (d) above, as appropriate. For
the avoidance of doubt, a project is deemed entitled when all major
discretionary governmental land-use approvals have been received. The Borrower,
the Agent and each of the Lenders acknowledge that an entitled project may
require additional permits for development and/or build-out and also may be
subject to legal challenge. The per acre values set forth above will be reviewed
on each anniversary date of the Agreement Date and adjusted as requested by the
Borrower and consented to by the Requisite Lenders or as otherwise reasonably
determined by the Requisite Lenders in good faith after consultation with the
Borrower.

(c) The Credit Agreement is amended by restating the definition of “Note”
contained in Section 1.1. thereof in its entirety as follows:

"Note” means, collectively, the following promissory notes, dated September 29,
2006, executed by the Borrower in the aggregate principal amount of
$100,000,000.00, as the same may be amended, extended, supplemented or renewed
from time to time: (i) Amended and Restated Promissory Note, executed in favor
of Bank of America, N.A., in the original principal amount of $50,000,000; and
(ii) Amended and Restated Promissory Note, executed in favor of Wells Fargo
Bank, National Association, in the original principal amount of $50,000,000.

(d) The Credit Agreement is amended by restating the definition of “Termination
Date” contained in Section 1.1. thereof in its entirety as follows:

“Termination Date” means January 31, 2008 (as the same may be modified pursuant
to Section 2.7 hereof).

(e) Section 2.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:



      Section 2.1. Loan.  

The Borrower has previously borrowed from the Lenders in one or more draws, on a
non-revolving basis, an aggregate amount of $100,000,000.00. The Loan is not
revolving. The Borrower shall not be entitled to any further advances under the
Loan.

(f) Section 2.7 of the Credit Agreement is amended and restated in its entirety
as follows:



      Section 2.7. Extension of Termination Date.  

The Borrower shall have the right to extend the Termination Date by one
(1) six-month period. Extension of the Termination Date shall not extend any
draw period, and the Borrower shall not be entitled to receive any further draws
under the Note. The Borrower may exercise the right to extend the Termination
Date only by executing and delivering to the Agent, at least thirty (30) days
prior to January 31, 2008, a written request for such extension (an “Extension
Request”). Upon satisfaction of the following conditions and receipt of the
Extension Request, the Termination Date shall be extended to July 31, 2008:

(a) The Borrower shall have paid all fees due under Section 3.4(b) of this
Credit Agreement;

(b) All conditions set forth in the Note for the extension of the Termination
Date shall have been satisfied;

(c) Immediately prior to such extension and immediately after giving effect
thereto, (i) no Default or Event of Default shall exist and (ii) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Credit Documents to which any of them is a party, shall
be true and correct in all material respects on and as of the date of such
extension with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Credit Documents.

(g) Section 3.4(b) of the Credit agreement is hereby amended as follows:

(b) Extension Fee. If the Borrower exercises its right to extend the Termination
Date (as amended by this Agreement) in accordance with Section 2.7 (as amended
by this Agreement), the Borrower agrees to pay to the Agent for the account of
the Lenders a fee equal to seven and one-half basis points (.075%) of the
outstanding principal amount of the Loan amount at the time of such extension.
Such fee shall be due and payable in full on the date the Agent receives the
Extension Request pursuant to such Section.

(h) The Credit Agreement is amended by restating Section 9.1(b) of the Credit
Agreement as follows:

(b) Minimum Fixed Charge Coverage Ratio. The ratio of (i) Adjusted EBITDA for
the period of four consecutive fiscal quarters of the Borrower most recently
ending to (ii) Fixed Charges for such period, to be less than 2.50 to 1.0 at any
time.

(i) The Credit Agreement is amended by adding to the end of Section 9.1. the
following paragraph:

For purposes of determining compliance with the covenants contained in the
immediately preceding subsections, (x) Indebtedness attributable to Qualified
Senior Notes (and any Interest Expense thereon) shall be excluded, (y) Qualified
Installment Sale Notes shall not be included in determinations of Total Asset
Value and (z) any interest income attributable to Qualified Installment Sale
Notes shall be excluded.

(j) The Credit Agreement is amended by adding to the end of Section 9.3. the
following sentence:

Indebtedness in respect of Qualified Senior Notes shall not be subject to this
Section.

(k) The Credit Agreement is amended by restating Section 9.4.(b) in its entirety
as follows:

(b) Investments consisting of loans, advances or extensions of credit to, or
purchases or other acquisitions of any Indebtedness of, another Person not a
Subsidiary, with the value of such Investments being determined in accordance
with GAAP, provided that loans evidenced by Qualified Installment Sale Notes
shall not be subject to this subsection; and

(l) The Credit Agreement is amended by adding to the end of Section 9.4. the
following paragraph:

For purposes of determining compliance with the covenant contained in this
Section, Qualified Installment Sale Notes shall not be included in the
determination of Total Asset Value.

(m) The Credit Agreement is amended by deleting the word “and” at the end of
Section 9.5.(f), relettering Section 9.5.(g) as Section 9.5.(h) and adding the
following subsection (g) to Section 9.5.:

(g) Investments in Qualified Installment Sale Notes; and

(n) The Credit Agreement is amended by restating subsections (b) and (c) of
Section 9.6. in their entirety as follows:

(b) The Borrower shall not, and shall not permit any Subsidiary or other Loan
Party to, enter into, assume or otherwise be bound by any Negative Pledge except
for a Negative Pledge contained in (i) an agreement (x) evidencing Indebtedness
which the Borrower or such Subsidiary may create, incur, assume, or permit or
suffer to exist under Section 9.3., (y) which Indebtedness is secured by a Lien
permitted to exist under the Credit Documents, and (z) which prohibits the
creation of any other Lien on only the property securing such Indebtedness as of
the date such agreement was entered into; (ii) an agreement relating to the sale
of a Subsidiary or assets pending such sale, provided that in any such case the
Negative Pledge applies only to the Subsidiary or the assets that are the
subject of such sale; (iii) Section 10.6 of the 2002 Note Purchase Agreements
and of the 2004 Note Purchase Agreements, in each case, as in effect on the
Agreement Date; (iv) Additional Note Purchase Agreements (as defined in the
Intercreditor Agreement) so long as any such Negative Pledge is on terms
substantially similar to the Negative Pledge contained in Section 10.6 of the
2002 Note Purchase Agreements and of the 2004 Note Purchase Agreements, in each
case, as in effect on the Agreement Date; and (v) agreements relating to a
Qualified Installment Sale Transaction, including organizational documents of a
Qualified SPE, so long as any such Negative Pledge applies only to the assets
that are owned by the Qualified SPE.

(c) The Borrower shall not, and shall not permit any Subsidiary (other than an
Excluded Subsidiary) or other Loan Party to, create or otherwise cause or suffer
to exist or become effective any consensual encumbrance or restriction of any
kind on the ability of any Subsidiary (other than an Excluded Subsidiary) to:
(i) pay dividends or make any other distribution on any of such Subsidiary’s
capital stock or other equity interests owned by the Borrower or any Subsidiary;
(ii) pay any Indebtedness owed to the Borrower or any Subsidiary; (iii) make
loans or advances to the Borrower or any Subsidiary; or (iv) transfer any of its
property or assets to the Borrower or any Subsidiary.

(o) The Credit Agreement is amended by restating Section 9.11. in its entirety
as follows:

The Borrower shall not, and shall not permit any of its Subsidiaries or any
other Loan Party to, permit to exist or enter into, any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate (other than a Loan Party), except transactions in
the ordinary course of the business of the Borrower or any of its Subsidiaries
and upon terms which are no less favorable to the Borrower or such Subsidiary
than would be obtained in a comparable arm’s length transaction with a Person
that is not an Affiliate; provided, however, Qualified Installment Sale
Transactions shall not be subject to the requirement that they be in the
ordinary course of business.

(p) The Credit Agreement is amended by restating Section 10.1.(e)(i) in its
entirety as follows:

(i) The Borrower, any Subsidiary or any other Loan Party shall fail to pay when
due and payable, within any applicable grace or cure period, the principal of,
or interest on, any Indebtedness (other than the Loans and Reimbursement
Obligations and Indebtedness in respect of Qualified Senior Notes) having an
aggregate outstanding principal amount of $25,000,000 or more (“Material
Indebtedness”); or

Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Agent of each of the following, each in form and substance
satisfactory to the Agent:

(a) A counterpart of this Amendment duly executed by the Borrower and the
Requisite Lenders; and

(b) Such other documents, instruments and agreements as the Agent may reasonably
request.

Section 3. Representations. The Borrower represents and warrants to the Agent
and the Lenders that:

(a) Authorization. The Borrower has the right and power, and has taken all
necessary action to authorize it, to execute and deliver this Amendment and to
perform its obligations hereunder and under the Credit Agreement, as amended by
this Amendment, in accordance with their respective terms. This Amendment has
been duly executed and delivered by a duly authorized officer of the Borrower
and each of this Amendment and the Credit Agreement, as amended by this
Amendment, is a legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its respective terms except as the same
may be limited by bankruptcy, insolvency, and other similar laws affecting the
rights of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally.

(b) Compliance with Laws, etc. The execution and delivery by the Borrower of
this Amendment and the performance by the Borrower of this Amendment and the
Credit Agreement, as amended by this Amendment, in accordance with their
respective terms, do not and will not, by the passage of time, the giving of
notice or otherwise: (i) require any Government Approvals or violate any
Applicable Laws relating to the Borrower or any other Loan Party; (ii) conflict
with, result in a breach of or constitute a default under the organizational
documents of the Borrower or any other Loan Party, or any indenture, agreement
or other instrument to which the Borrower or any other Loan Party is a party or
by which it or any of its respective properties may be bound; or (iii) result in
or require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by the Borrower or any other Loan
Party.

(c) No Default. No Default or Event of Default has occurred and is continuing as
of the date hereof nor will exist immediately after giving effect to this
Amendment.

Section 4. Reaffirmation of Representations by Borrower. The Borrower hereby
repeats and reaffirms all representations and warranties made by the Borrower to
the Agent and the Lenders in the Credit Agreement and the other Loan Documents
to which it is a party on and as of the date hereof with the same force and
effect as if such representations and warranties were set forth in this
Amendment in full, except for changes in factual circumstances not prohibited
under the Credit Documents.

Section 5. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment.

Section 6. Expenses. The Borrower shall reimburse the Agent upon demand for all
costs and expenses (including reasonable attorneys’ fees) incurred by the Agent
in connection with the preparation, negotiation and execution of this Amendment
and the other agreements and documents executed and delivered in connection
herewith.

Section 7. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

Section 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF FLORIDA APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 9. Effect. Except as expressly herein amended, the terms and conditions
of the Credit Agreement and the other Loan Documents remain in full force and
effect. The amendments contained herein shall be deemed to have prospective
application only, unless otherwise specifically stated herein.

Section 10. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

Section 11. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement.

[Signatures on Next Page]

1

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit Agreement to be executed as of the date first above written.

THE ST. JOE COMPANY

By: /s/ Stephen W. Solomon
Stephen W. Solomon
Senior Vice President — Treasurer


[Signatures Continued on Next Page]

2

[Signature Page to First Amendment Credit Agreement with The St. Joe Company]



      BANK OF AMERICA, N.A., individually and as Agent

By: /s/ Sandra C. Russell
Name: Sandra C. Russell
Title: Vice President


[Signatures Continued on Next Page]

3

[Signature Page to First Amendment Credit Agreement with The St. Joe Company]



      WELLS FARGO BANK, NATIONAL ASSOCIATION

By: /s/ J. Todd Kurn
Name: J. Todd Kurn
Title: Assistant Vice President


[Signatures Continued on Next Page]

4

[Signature Page to First Amendment Credit Agreement with The St. Joe Company]



      BANC OF AMERICA SECURITIES LLC

By: /s/ Jeffrey J. Titherington
Name: Jeffrey J. Titherington
Title: Principal


5

NOTE MODIFICATION AGREEMENT

This Note Modification Agreement is made this 28th day of June, 2007, by and
between THE ST. JOE COMPANY, a Florida corporation (the “Borrower”), and BANK OF
AMERICA, N.A. (the “Lender”).

Recitals

The Borrower, the Lender and certain other parties have entered into a Credit
Agreement (as amended or restated from time to time, the “Credit Agreement”)
dated July 28, 2006, pursuant to which the Borrower has executed and delivered
to the Lender that certain Amended and Restated Promissory Note (the “Note”),
dated September 29, 2006, in favor of the Lender in the original principal
amount of $50,000,000.00.

The parties wish to modify the Note in accordance with the provisions hereof.

NOW THEREFORE, for good and valuable consideration, the parties agree as
follows:

1. Section 1.2 of the Note is hereby amended so that, from and after the date
hereof, such section shall read as follows:

Section 1.2 Extension Option. Lender shall grant a request by Borrower to extend
the Termination Date to July 31, 2008, upon and subject to the following terms
and conditions (unless otherwise agreed by Lender in writing):

(i) Borrower shall request the extension, if at all, by written notice to Lender
not less than thirty (30) days prior to January 31, 2008.

(ii) At the time of the request, and at the time of the extension, there shall
not exist any Event of Default, nor any condition or state of facts which after
notice and/or lapse of time would constitute an Event of Default.

(iii) At the time of the extension, all requirements set forth in Section 2.7 of
the Credit Agreement for extension of the Termination Date shall have been
satisfied.

(iv) Whether or not the extension becomes effective, Borrower shall pay all
out-of-pocket costs and expenses incurred by Lender in connection with the
proposed extension (pre- and post-closing), including all reasonable attorneys’
fees actually incurred by Lender; all such costs and expenses incurred up to the
time of Lender’s written agreement to the extension shall be due and payable
prior to Lender’s execution of that agreement (or if the proposed extension does
not become effective, then upon demand by Lender), and any future failure to pay
such amounts shall constitute a default under the Loan Documents.

3. The Note, as modified herein, shall continue in full force and effect from
and after the date hereof. The Borrower shall perform, comply with and abide by
each and every provision of the Note (as modified herein), and the provisions of
every other Loan Documents (as defined in the Note). This Agreement shall be
binding upon and shall inure to the benefit of the successors and assigns of the
Borrower and the Bank. This Agreement shall not constitute a novation.

4. Mandatory Arbitration. Dispute Resolution.

Arbitration. Except to the extent expressly provided below, any Dispute shall,
upon the request of either party, be determined by binding arbitration in
accordance with the Federal Arbitration Act, Title 9, United States Code (or if
not applicable, the applicable state law), the then-current rules for
arbitration of financial services disputes of AAA and the “Special Rules” set
forth below. In the event of any inconsistency, the Special Rules shall control.
The filing of a court action is not intended to constitute a waiver of the right
of Borrower or Lender, including the suing party, thereafter to require
submittal of the Dispute to arbitration. Any party to this Agreement may bring
an action, including a summary or expedited proceeding, to compel arbitration of
any Dispute in any court having jurisdiction over such action. For the purposes
of this Dispute Resolution Section only, the terms “party” and “parties” shall
include any parent corporation, subsidiary or affiliate of Lender involved in
the servicing, management or administration of any obligation described in or
evidenced by this Agreement, together with the officers, employees, successors
and assigns of each of the foregoing.

Special Rules.

(i) The arbitration shall be conducted in any U.S. state where real or tangible
personal property collateral is located, or if there is no such collateral, in
the City and County where Lender is located pursuant to its address for notice
purposes in this Agreement.

(ii) The arbitration shall be administered by AAA, who will appoint an
arbitrator. If AAA is unwilling or unable to administer or legally precluded
from administering the arbitration, or if AAA is unwilling or unable to enforce
or legally precluded from enforcing any and all provisions of this Dispute
Resolution Section, then any party to this Agreement may substitute another
arbitration organization that has similar procedures to AAA and that will
observe and enforce any and all provisions of this Dispute Resolution Section.
All Disputes shall be determined by one arbitrator; however, if the amount in
controversy in a Dispute exceeds Five Million Dollars ($5,000,000), upon the
request of any party, the Dispute shall be decided by three arbitrators (for
purposes of this Agreement, referred to collectively as the “arbitrator”).

(iii) All arbitration hearings will be commenced within ninety (90) days of the
demand for arbitration and completed within ninety (90) days from the date of
commencement; provided, however, that upon a showing of good cause, the
arbitrator shall be permitted to extend the commencement of such hearing for up
to an additional sixty (60) days.

(iv) The judgment and the award, if any, of the arbitrator shall be issued
within thirty (30) days of the close of the hearing. The arbitrator shall
provide a concise written statement setting forth the reasons for the judgment
and for the award, if any. The arbitration award, if any, may be submitted to
any court having jurisdiction to be confirmed and enforced, and such
confirmation and enforcement shall not be subject to arbitration.

(v) The arbitrator will give effect to statutes of limitations and any waivers
thereof in determining the disposition of any Dispute and may dismiss one or
more claims in the arbitration on the basis that such claim or claims is or are
barred. For purposes of the application of the statute of limitations, the
service on AAA under applicable AAA rules of a notice of Dispute is the
equivalent of the filing of a lawsuit.

(vi) Any dispute concerning this arbitration provision, including any such
dispute as to the validity or enforceability of this provision, or whether a
Dispute is arbitrable, shall be determined by the arbitrator; provided, however,
that the arbitrator shall not be permitted to vary the express provisions of
these Special Rules or the Reservations of Rights in subsection (c) below.

(vii) The arbitrator shall have the power to award legal fees and costs pursuant
to the terms of this Agreement.

(viii) The arbitration will take place on an individual basis without reference
to, resort to, or consideration of any form of class or class action.

Reservations of Rights. Nothing in this Agreement shall be deemed to (i) limit
the applicability of any otherwise applicable statutes of limitation and any
waivers contained in this Agreement, or (ii) apply to or limit the right of
Lender (A) to exercise self help remedies such as (but not limited to) setoff,
or (B) to foreclose judicially or nonjudicially against any real or personal
property collateral, or to exercise judicial or nonjudicial power of sale
rights, (C) to obtain from a court provisional or ancillary remedies such as
(but not limited to) injunctive relief, writ of possession, prejudgment
attachment, or the appointment of a receiver, or (D) to pursue rights against a
party to this Agreement in a third-party proceeding in any action brought
against Lender in a state, federal or international court, tribunal or hearing
body (including actions in specialty courts, such as bankruptcy and patent
courts). Lender may exercise the rights set forth in clauses (A) through (D),
inclusive, before, during or after the pendency of any arbitration proceeding
brought pursuant to this Agreement. Neither the exercise of self help remedies
nor the institution or maintenance of an action for foreclosure or provisional
or ancillary remedies shall constitute a waiver of the right of any party,
including the claimant in any such action, to arbitrate the merits of the
Dispute occasioning resort to such remedies. No provision in the Loan Documents
regarding submission to jurisdiction and/or venue in any court is intended or
shall be construed to be in derogation of the provisions in any Loan Document
for arbitration of any Dispute.

Conflicting Provisions for Dispute Resolution. If there is any conflict between
the terms, conditions and provisions of this Section and those of any other
provision or agreement for arbitration or dispute resolution, the terms,
conditions and provisions of this Section shall prevail as to any Dispute
arising out of or relating to (i) this Agreement, (ii) any other Loan Document,
(iii) any related agreements or instruments, or (iv) the transaction
contemplated herein or therein (including any claim based on or arising from an
alleged personal injury or business tort). In any other situation, if the
resolution of a given Dispute is specifically governed by another provision or
agreement for arbitration or dispute resolution, the other provision or
agreement shall prevail with respect to said Dispute.

(e) JURY TRIAL WAIVER IN ARBITRATION. BY AGREEING TO THIS SECTION, THE PARTIES
IRREVOCABLY AND VOLUNTARILY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY DISPUTE.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

6

DATED the day and year first above written.

BANK OF AMERICA, N.A.

By: /s/ Sandra C. Russell
Print Name: Sandra C. Russell
Title: Vice President


THE ST. JOE COMPANY

By: /s/ Stephen W. Solomon
Stephen W. Solomon
Senior Vice President — Treasurer


7

NOTE MODIFICATION AGREEMENT

This Note Modification Agreement is made this 28th day of June, 2007, by and
between THE ST. JOE COMPANY, a Florida corporation (the “Borrower”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION (the “Lender”).

Recitals

The Borrower, the Lender and certain other parties have entered into a Credit
Agreement (as amended or restated from time to time, the “Credit Agreement”)
dated July 28, 2006, pursuant to which the Borrower has executed and delivered
to the Lender that certain Amended and Restated Promissory Note (the “Note”),
dated September 29, 2006, in favor of the Lender in the original principal
amount of $50,000,000.00.

The parties wish to modify the Note in accordance with the provisions hereof.

NOW THEREFORE, for good and valuable consideration, the parties agree as
follows:

1. Section 1.2 of the Note is hereby amended so that, from and after the date
hereof, such section shall read as follows:

Section 1.2 Extension Option. Lender shall grant a request by Borrower to extend
the Termination Date to July 31, 2008, upon and subject to the following terms
and conditions (unless otherwise agreed by Lender in writing):

(i) Borrower shall request the extension, if at all, by written notice to Lender
not less than thirty (30) days prior to January 31, 2008.

(ii) At the time of the request, and at the time of the extension, there shall
not exist any Event of Default, nor any condition or state of facts which after
notice and/or lapse of time would constitute an Event of Default.

(iii) At the time of the extension, all requirements set forth in Section 2.7 of
the Credit Agreement for extension of the Termination Date shall have been
satisfied.

(iv) Whether or not the extension becomes effective, Borrower shall pay all
out-of-pocket costs and expenses incurred by Lender in connection with the
proposed extension (pre- and post-closing), including all reasonable attorneys’
fees actually incurred by Lender; all such costs and expenses incurred up to the
time of Lender’s written agreement to the extension shall be due and payable
prior to Lender’s execution of that agreement (or if the proposed extension does
not become effective, then upon demand by Lender), and any future failure to pay
such amounts shall constitute a default under the Loan Documents.

3. The Note, as modified herein, shall continue in full force and effect from
and after the date hereof. The Borrower shall perform, comply with and abide by
each and every provision of the Note (as modified herein), and the provisions of
every other Loan Documents (as defined in the Note). This Agreement shall be
binding upon and shall inure to the benefit of the successors and assigns of the
Borrower and the Bank. This Agreement shall not constitute a novation.

4. Mandatory Arbitration. Dispute Resolution.

Arbitration. Except to the extent expressly provided below, any Dispute shall,
upon the request of either party, be determined by binding arbitration in
accordance with the Federal Arbitration Act, Title 9, United States Code (or if
not applicable, the applicable state law), the then-current rules for
arbitration of financial services disputes of AAA and the “Special Rules” set
forth below. In the event of any inconsistency, the Special Rules shall control.
The filing of a court action is not intended to constitute a waiver of the right
of Borrower or Lender, including the suing party, thereafter to require
submittal of the Dispute to arbitration. Any party to this Agreement may bring
an action, including a summary or expedited proceeding, to compel arbitration of
any Dispute in any court having jurisdiction over such action. For the purposes
of this Dispute Resolution Section only, the terms “party” and “parties” shall
include any parent corporation, subsidiary or affiliate of Lender involved in
the servicing, management or administration of any obligation described in or
evidenced by this Agreement, together with the officers, employees, successors
and assigns of each of the foregoing.

Special Rules.

(i) The arbitration shall be conducted in any U.S. state where real or tangible
personal property collateral is located, or if there is no such collateral, in
the City and County where Lender is located pursuant to its address for notice
purposes in this Agreement.

(ii) The arbitration shall be administered by AAA, who will appoint an
arbitrator. If AAA is unwilling or unable to administer or legally precluded
from administering the arbitration, or if AAA is unwilling or unable to enforce
or legally precluded from enforcing any and all provisions of this Dispute
Resolution Section, then any party to this Agreement may substitute another
arbitration organization that has similar procedures to AAA and that will
observe and enforce any and all provisions of this Dispute Resolution Section.
All Disputes shall be determined by one arbitrator; however, if the amount in
controversy in a Dispute exceeds Five Million Dollars ($5,000,000), upon the
request of any party, the Dispute shall be decided by three arbitrators (for
purposes of this Agreement, referred to collectively as the “arbitrator”).

(iii) All arbitration hearings will be commenced within ninety (90) days of the
demand for arbitration and completed within ninety (90) days from the date of
commencement; provided, however, that upon a showing of good cause, the
arbitrator shall be permitted to extend the commencement of such hearing for up
to an additional sixty (60) days.

(iv) The judgment and the award, if any, of the arbitrator shall be issued
within thirty (30) days of the close of the hearing. The arbitrator shall
provide a concise written statement setting forth the reasons for the judgment
and for the award, if any. The arbitration award, if any, may be submitted to
any court having jurisdiction to be confirmed and enforced, and such
confirmation and enforcement shall not be subject to arbitration.

(v) The arbitrator will give effect to statutes of limitations and any waivers
thereof in determining the disposition of any Dispute and may dismiss one or
more claims in the arbitration on the basis that such claim or claims is or are
barred. For purposes of the application of the statute of limitations, the
service on AAA under applicable AAA rules of a notice of Dispute is the
equivalent of the filing of a lawsuit.

(vi) Any dispute concerning this arbitration provision, including any such
dispute as to the validity or enforceability of this provision, or whether a
Dispute is arbitrable, shall be determined by the arbitrator; provided, however,
that the arbitrator shall not be permitted to vary the express provisions of
these Special Rules or the Reservations of Rights in subsection (c) below.

(vii) The arbitrator shall have the power to award legal fees and costs pursuant
to the terms of this Agreement.

(viii) The arbitration will take place on an individual basis without reference
to, resort to, or consideration of any form of class or class action.

Reservations of Rights. Nothing in this Agreement shall be deemed to (i) limit
the applicability of any otherwise applicable statutes of limitation and any
waivers contained in this Agreement, or (ii) apply to or limit the right of
Lender (A) to exercise self help remedies such as (but not limited to) setoff,
or (B) to foreclose judicially or nonjudicially against any real or personal
property collateral, or to exercise judicial or nonjudicial power of sale
rights, (C) to obtain from a court provisional or ancillary remedies such as
(but not limited to) injunctive relief, writ of possession, prejudgment
attachment, or the appointment of a receiver, or (D) to pursue rights against a
party to this Agreement in a third-party proceeding in any action brought
against Lender in a state, federal or international court, tribunal or hearing
body (including actions in specialty courts, such as bankruptcy and patent
courts). Lender may exercise the rights set forth in clauses (A) through (D),
inclusive, before, during or after the pendency of any arbitration proceeding
brought pursuant to this Agreement. Neither the exercise of self help remedies
nor the institution or maintenance of an action for foreclosure or provisional
or ancillary remedies shall constitute a waiver of the right of any party,
including the claimant in any such action, to arbitrate the merits of the
Dispute occasioning resort to such remedies. No provision in the Loan Documents
regarding submission to jurisdiction and/or venue in any court is intended or
shall be construed to be in derogation of the provisions in any Loan Document
for arbitration of any Dispute.

Conflicting Provisions for Dispute Resolution. If there is any conflict between
the terms, conditions and provisions of this Section and those of any other
provision or agreement for arbitration or dispute resolution, the terms,
conditions and provisions of this Section shall prevail as to any Dispute
arising out of or relating to (i) this Agreement, (ii) any other Loan Document,
(iii) any related agreements or instruments, or (iv) the transaction
contemplated herein or therein (including any claim based on or arising from an
alleged personal injury or business tort). In any other situation, if the
resolution of a given Dispute is specifically governed by another provision or
agreement for arbitration or dispute resolution, the other provision or
agreement shall prevail with respect to said Dispute.

(e) JURY TRIAL WAIVER IN ARBITRATION. BY AGREEING TO THIS SECTION, THE PARTIES
IRREVOCABLY AND VOLUNTARILY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY DISPUTE.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

8

DATED the day and year first above written.

THE ST. JOE COMPANY

By: /s/ Stephen W. Solomon
Stephen W. Solomon
Senior Vice President — Treasurer


WELLS FARGO BANK, NATIONAL

ASSOCIATION

By: /s/ C. Jackson Hoover
Print Name: C. Jackson Hoover
Title: Senior Vice President


9